 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorac Lumber Co., Ltd. and United PaperworkersInternational Union, AFL-CIO-CLC, Petitioner.Case I-RC-24728January 30, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 23, 1976, the Regional Director forRegion I issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundthat skidder machine owner-operators and pulpjackmachine owner-operators were supervisors and ac-cordingly excluded them from the unit found appro-priate for the purposes of collective bargaining.Thereafter, in accordance with Section 102.67 of theRules and Regulations, Series 8, as amended, of theNational Labor Relations Board, Petitioner filed atimely request for review. By telegraphic order datedJanuary 3, 1977, the Board granted the request forreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with regard to the issues under reviewand makes the following findings:The Employer is a Canadian corporation with itsprincipal place of business at Clayton Lake, Maine,where it is engaged in the harvesting of wood whichit wholesales to buyers and sawmills. In the course ofits operations it employs skidder and pulpjackowner-operators, cutters, cooks, heavy equipmentoperators, and utility men whom Petitioner wouldinclude in the petitioned-for production and mainte-nance unit.Skidder machine operators generally work withtwo cutters to the crew. Cutters top the trees, fellthem, and trim the limbs. A crane loads the logs onthe skidder which then transports them to theroadside for truck pickup and delivery to the custom-er. The pulpjack machine loads logs without the useof a crane. The crews are paid a fixed sum per 1,000board feet of logs hauled to the roadside with theowner-operator receiving the same share of thecrew's earnings as the cutters.Logging companies, generally, do not own orsupply their employees with the equipment (i.e.,skidders, pulpjacks, and chain saws) needed to cutand move the felled trees out of the woods to theroadside, but, rather, hire individuals who own andbring onto the jobsite their own equipment. Themachine owners in addition to their share of the234 NLRB No. 97crews earnings are paid a fixed sum per 1,000 boardfeet of logs cut and hauled to the road for the use oftheir machines, with the cutters likewise being paid afixed but lesser sum per 1,000 board feet for the useof their chain saws.As the cutting season approaches, the Employercontacts machine owners, generally those who haveworked for the Employer in previous years. At thistime the machine owners, who live in small Canadianvillages and know the cutters who have worked withthem in previous seasons, either contact, or arecontacted by, cutters to form a crew for the comingseason. Because they are Canadian nationals, theEmployer obtains temporary bonds that permit thecrewmembers to work in the United States forperiods up to 6 months. In addition, pursuant toimmigration rules, the Employer must guarantee thateach bonded alien will have work for a period equalto three-quarters of the term of the bond.The Regional Director found and concluded thatthe machine owner-operators were supervisors be-cause (I) they determine the qualifications of andselect the cutters with whom they will work, (2) theydirect and control the day-to-day activities of thecutters working in their crews, and (3) they have theright to have a cutter removed from the crew withoutan independent investigation by the Employer. Wedisagree with the Regional Director's findings andconclusions.The Regional Director concluded that, since themachine operators are the first persons contacted,their recruitment of cutters was tantamount to thehiring of the cutters. A review of the record, however,clearly demonstrates that this is not the case. TheEmployer carries on its logging operations throughthe use of crews. The members of the crew are themachine operator and the cutter. Neither can operateefficiently without the other, the income of eachcrewmember depends on the skill and efficiency ofthe other members, and, although the machine owneris the initial person contacted by the Employer, it isclear that the Employer is in fact seeking to employlogging crews for the cutting season. The Employerhas its Canadian representative secure immigrationbonds in blank and, as the crewmembers arrive at theborder, the bonds are filled in, and the crewmemberscross the border and report to the logging campwhere they are placed on the company payroll. Theactual makeup of each crew is basically a matter ofmutual agreement predicated on the point of originof the employees, i.e., the small Canadian villageswhere the individuals live in relatively close associa-tion with each other, their ability to live together inthe logging camp for periods of several months out ofeach year, and their desire to work with crewmem-bers who will be of maximum mutual benefit. At the572 NORAC LUMBER CO., LTDsame time, although the Employer generally ac-quiesces in the crewmembers' selections of eachother, the Employer retains and has exercised itsauthority to reject any crewmember it deems objec-tionable. It is clear that the recruiting of the cutters isessentially routine and does not involve the exerciseof independent judgment necessary to support asupervisory status.'As to the day-to-day activities of the crews, therecord does not support the finding that the machineoperators responsibly direct and control those activi-ties during the normal workday. Almost all of thebasic conditions of work each day, such as startingand stopping times, lunchbreaks, and the number ofdays to work in any one week are determined on aconsensus basis. The crewmembers themselves aregenerally experienced woodsmen and the actualtopping and felling of the trees is almost totallycontrolled by specifications set out in the Employer'scontracts with the landowner and the buyer andprevailing laws, all of which are made known to thecrewmembers by the camp foreman. Compliancewith such specifications and requirements is readilyascertainable by both the camp foreman and thebuyer merely by examining the logs hauled to theroadside.2In addition, the actual area of the woodsin which each crew will work is determined by thecamp foreman.With regard to the owner-operators' authority todischarge a cutter, the Employer's vice presidenttestified that after a crew is employed and working inthe woods the owner-operator could refuse to con-tinue working with a particular cutter. The RegionalDirector considered this authority tantamount to theright to discharge the cutter. The witness, however,cited no specific instance of this ever having oc-curred, and later made it clear in his testimony thatany attempt by an owner-operator to terminate acutter would be subject to the Employer's determina-tion that there were sufficient grounds to support adischarge for cause.3When the status of the machine owner-operators isviewed in the light of the above facts, it is clear thatI Our dissenting colleague contends that this recruiting function issufficient to confer supervisory status on the owner-operators. But see ScottPaper Company. 171 NLRB 821 (1968). In N. LR.B. v. Scott Paper Company,440 F.2d 625 (C.A. 1, 1971), relied on by our dissenting colleague, the courtaccepted the Board's judgment that the recruiting of the cutters by owner-operators did not involve the exercise of a supervisory function.2 The camp foreman visits worksites one to three times a week forperiods of from 30 minutes to 1 hour.3 In Scott Paper Company, supra, the court relied heavily on the owner-operator's "absolute power to discharge" for its conclusion that they weresupervisors. It is clear from the evidence that this power does not exist in thepresent case and our dissenting colleague apparently does not rely onauthority to discharge as a basis for finding the owner-operators to bestatutory supervisors.I The testimony also shows that if the camp foreman has a complaintabout the quality of the logs being cut he will talk to either the cutter or thethe operation is truly a crew or team concept, wherethe composition of the crew is by mutual agreement,decisions are made on a consensus basis, eachreceives an equal share of the crews' total earnings,and where no one member of the crew is of greater orlesser importance than any of the others. Indeed, therecord shows that if a machine operator gets ahead ofthe cutters, he will take his own chain saw and workas a cutter.4In these circumstances, we conclude thatthe machine owner-operators do not possess effectivehiring authority requiring the exercise of independentjudgment, do not engage in responsible direction ofthe crew while working at the cutting site, and do notpossess the authority to discharge a cutter or effec-tively recommend discharge. Accordingly, we con-clude they are not supervisors within the meaning ofSection 2(11) of the Act, but rather are employeesthat should be included in the unit found appropri-ate. If they were supervisors, there would frequentlybe one supervisor for one employee.The case is hereby remanded to the RegionalDirector for Region I for the purpose of conductingan election pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately before the date of issuance of thisDecision on Review.5MEMBER PENELLO, dissenting:The majority would reverse the Regional Director'sdetermination that these skidder owner-operatorsand pulpjack owner-operators are supervisors underthe Act. I disagree.The facts are as follows:The Employer, a Canadian corporation, is engagedin the wood harvesting business in Maine. The sixmachine owner-operators are engaged in carryingwood from the cutting site to a logging road wherethe wood is subsequently transported to a sawmill bythe Employer. Each of these owner-operators workswith a crew of one or two cutters whose responsibili-ty is to top the trees, fell them, and trim the limbs.The logging industry in Maine is seasonal. As thecutting season approaches, the Employer hires ma-machine operator, whichever one happens to be available at the time theforeman visits the worksite.5 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresses which may be used to communicate with them. ExcelsiorUnderear Inc., 156 NLRB 1236 (1966); N.LRB. v. Wyman-Gordon Co..394 U.S. 759 (1969). Accordingly, it is hereby directed that an electioneligibility list, containing the names and addresses of all the eligible voters.must be filed by the Employer with the Regional Director for Region Iwithin 7 days of the date of this Decision on Review. The Regional Directorshall make this list available to all parties to the election. No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances. Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine owner-operators who in turn hire cutters fortheir crew. The owner-operators are given greatleeway in the selection of their crews, except that inthe event that the past performance of a cutter hasbeen unsatisfactory, the Employer will inform theowner-operator that he must not utilize that cutter ifhe desires to return to the Company during the nextseason.These crews are usually composed of Canadianswho enter the United States via temporary bondssecured by the Employer. Under Federal law, bond-ed employees are guaranteed employment by anemployer for at least three-quarters of the duration ofthe bond, which is 6 months, at which time theemployee must return to Canada.Each crew is paid on a piecework basis and isassigned to cut wood in certain areas or "patches."The camp foreman checks each crew from one tothree times a week to assure compliance with safetyand ecological regulations, as well as contract specifi-cations.The record clearly shows that the Employer doesnot hire predetermined crews. The Employer hiresowner-operators who are in charge of hiring thecutters for their crews. The owner-operators decidewho they want on their crews and also make anindependent determination concerning the size oftheir crews. The Employer is so divorced from thehiring of the cutters who work alongside owner-operators that it is commonplace for the Employer tobe unaware of the identity of the cutters until theyreach camp. Presigned immigration bonds are pro-vided at the border where the names of the cuttersare inserted when the cutters identify themselves as amember of a machine owner's crew.The majority asserts that "although the Employergenerally acquiesces in the crewmembers' selectionsof each other, the Employer retains and has exercisedits authority to reject any crewmember it deemsobjectionable." This contention reflects a basic mis-understanding of the recruiting scheme prevalent inthis industry. As noted, this Employer relies onCanadian loggers who enter this country via tempo-rary bonds. Federal law mandates that bondedemployees be employed for three-quarters of thebond period, which is 6 months, with the onlyexception being if the employee is discharged fore See, Certification and Use of Temporary Foreign Labor for Agricultur-al and Logging Employment, 20C.F.R. §602.10(1977).7 See, e.g., N. LR.B. v. Overland Hauling, Inc., 461 F2d 944 (C.A. 5,1972), a trucking case where the fact that owner-drivers recommendedwhich helpers the Employer should hire was enough to find the owner-drivers supervisors under the Act. See also Deaton, Inc., 187 NLRB 780(1971), enfd. 462 F.2d 193 (C.A. 6, 1974).See Western Rural Electric Cooperative Company, Inc., 209 NLRB 325(1974).9 Scott Paper Company, 180 NLRB 732 (1970).10 Although in the instant case the owner-operators do not have ancause.6Uncontradicted testimony on the recordindicates that, once a bonded cutter arrives at thecamp, the Employer never undertakes to reviewindependently the qualifications of the cutter. Thus,once the bond has been issued at the border to acutter whose identity is often unknown to theEmployer, the Company is obligated by law toprovide employment to the cutter for three-quartersof the bond period.An employer can insist that a cutter be removedwhen that cutter's performance has resulted incomplaints from buyers. In the one instance in therecord when a cutter was fired by the Employer atthe behest of a buyer, the owner-operator was hiredthe following year only on the condition that he notemploy the same cutter. Thus, when the past perfor-mance of a cutter has been unsatisfactory, theCompany has chosen to exercise control indirectly atthe stage when the owner-operator is hired ratherthan participate directly in the recruitment of thecutter.It is clear that the owner-operator's role as theprimary recruiting agent of the cutters is alonesufficient to find supervisory status.7There are,however, additional indicia of the supervisory role ofthese owner-operators. Apart from the foreman'soccasional visits to insure compliance with contractspecifications, the crews which work in separateareas would be entirely without supervisory directionin the field if not for a finding that these owner-operators are supervisors.8Plainly, the owner-opera-tor, who hires the cutters and who decides whichcutters are to return the next season, is more than amere equal to the cutters who possess none of thisauthority. Moreover, the owner-operator, whose ma-chine represents an investment of between $30,000and $50,000, will ultimately have greater decision-making power than a cutter whose investmentconsists of his powersaw.The Board once before attempted unsuccessfully tocategorize owner-operators in logging operations asemployees under the Act.9The First Circuit inN.LR.B. v. Scott Paper Company, 440 F.2d 625 (C.A.1, 1971), denied enforcement on the grounds that theowner-operators had an absolute power to dischargemaking them supervisors under the Act.10 The courtnoted that the inclusion of the owner-operators in aabsolute power to discharge as in N.LRB. v. Scott Paper Company, supra,this is more than offset by their recruiting role which is virtually absolute. InN.L R.B. v. Scott Paper Company, supra, the court observed that the owner-operators appeared to come close to possessing the authority to effectivelyrecommend hiring, but with some difficulty the court accepted the Board'sjudgment that mitigating factors were present so that owner-operators werenot supervisors by virtue of their recruiting role. No such mitigating factorsare present in the instant case. The hiring is not exercised by ordinarycutters as well as owner-operators, and the hiring is not conditioned uponformal approval by the Company. The fact that cutters occasionally seek574 NORAC LUMBER CO., LTDproduction and maintenance unit would have apotentially devastating impact on intraunion democ-racy." Every cutting season the owner-operatorswould have the ability to pick those cutters whoseviewpoints coincided with their own. The cutterswould be cognizant of the fact that individuals whoadopted divergent views could easily and effectivelybe punished by the owner-operator when he selectedhis crew for the following season.In a recent logging case, Prentiss & CarlisleCompany, Inc., 230 NLRB 373, 376 (1977), themajority of this panel held over my dissent thatowner-operators were supervisors rather than inde-pendent contractors. The majority was satisfied thatan owner-operator could "only be described as ahard-pressed supervisor" and that owner-operatorsout owner-operators in order to be hired or that owner-operators selectcrews that will work harmoniously is not inconsistent with a finding that theowner-operators are supervisors under the Act." The court stated: "The tractor owner-operator is in a position ofextraordinary power. In a union of several hundred employees with a high"who hire crews, because of their power to hire, fire,and discipline employees, are not independent con-tractors but are supervisors of Employer." In theinstant case, the Employer chose not to raise theindependent contractor issue with the result that thesame majority would characterize owner-operators asemployees rather than supervisors. I am convincedthat the facts of this case cannot justify suchinconsistency. When the issue is reduced to whetheror not these owner-operators are supervisors, I wouldnot hesitate to conclude that they can be described assupervisors because they enjoy an exclusive andvirtually unqualified authority to hire the cutters whocompose their crews, and they exercise a consider-able degree of control of the crews in the woods.rate of turnover, the potential influence of forty-two owner-operators with atleast substantial influence in recruiting and, as we see it, absolute power todischarge, is inconsistent with the democratic presupposition underlying acollective bargaining unit."575